PER CURIAM.
Russell G. Wheelock and Janice Wheel-ock appeal a final order dismissing their complaint for strict liability in their personal injury action alleging injury by reason of asbestos exposure. The dismissal was ordered on the basis of the circuit court’s omnibus order of July 1, 1991, holding that “strict liability is not available to plaintiffs in asbestos related personal injury litigation.” (R. 59).
The order under review is reversed on authority of Beraglia v. Owens-Corning Fiberglas Corp., 606 So.2d 1213 (Fla. 3d DCA 1992); see also Gallagher v. Pittsburgh Corning Corp., 608 So.2d 855 (Fla. 3d DCA 1992), and the cause remanded for further proceedings.
Reversed and remanded.